 


110 HRES 1296 EH: Supporting the designation of a National Child Awareness Month to promote awareness of children’s charities and youth-serving organizations across the United States and recognizing their efforts on behalf of children and youth as a positive investment for the future of our Nation.
U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1296 
In the House of Representatives, U. S.,

July 24, 2008
 
RESOLUTION 
Supporting the designation of a National Child Awareness Month to promote awareness of children’s charities and youth-serving organizations across the United States and recognizing their efforts on behalf of children and youth as a positive investment for the future of our Nation. 
 
 
Whereas millions of American children and youth represent the hopes and future of our Nation; 
Whereas numerous individuals, children’s organizations, and youth-serving organizations that work with children and youth collaborate to provide invaluable services to enrich and better the lives of the young; 
Whereas heightening awareness of and increasing support for organizations that provide access to healthcare, social services, education, the arts, sports, and other services will assist in the development of character and the future success of our Nation’s youth; 
Whereas the President issued a proclamation on May 30, 2008, proclaiming June 1, 2008 as National Child’s Day to demonstrate a commitment to our youth; 
Whereas September is a time when parents, families, teachers, school administrators, and communities in general increase their focus on children and youth nationwide as the school year begins; 
Whereas September is a time for the people of the United States as a whole to highlight and be mindful of the needs of children and youth; 
Whereas private corporations and businesses have joined with hundreds of national and local charitable organizations throughout the Nation in support of a month-long focus on children and youth; and 
Whereas designating September as National Child Awareness Month would recognize that a long-term commitment to children and youth is in the public interest, and will encourage widespread support for the charities and organizations that seek to provide a better future for the children and youth of the United States: Now, therefore, be it  
 
That the House of Representatives supports the designation of a National Child Awareness Month to promote awareness of children’s charities and youth-serving organizations across the United States and recognizes their efforts on behalf of children and youth as a critical contribution to the future of our Nation. 
 
Lorraine C. Miller,Clerk.
